Title: To Alexander Hamilton from James McHenry, 12 April 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War department April 12. 1799

By referring to a list of appointments to the old regiments of Infantry, sent you some time since, you will find the names of the Captains to the respective Companies directed to be added to each of these regiments by the “Act to augment the army of the United States and for other purposes” passed 16. July 1798.
I also transmitted to you the 8th. of March Ult. a list of the names of all the Officers of the Army (old establishment) elapsed according to their respective regiments or Corps, with the dates of their Commissions. These two lists, taken together, will shew you the Officers belonging to each of these regiments.
Lieut Col. Butler, who commands on the frontiers of Tenessee, is desirous to be enabled to recruit the two additional companies, and has requested money and instructions. I have informed him that he would receive his instructions from you and shall remit to his paymaster the necessary Money. I request you to give the orders proper upon this occasion, which may be forwarded to this Office for transmission.
It will also be proper that you should, as soon as possible, issue your orders and instructions for filling up the old regiments to their full complement.
I have the honor to be   with great respect   Your obedient servant
James McHenry
Major General Hamilton
